Citation Nr: 0308996	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  99-04 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lymphadenitis of the 
left inguinal region, claimed as an inguinal hernia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran had active honorable service from May 1956 to 
March 1958, and from October 1961 to August 1962.  The 
veteran also had active service from September 1962 to August 
1968, and was discharged under other than honorable 
conditions.  In a November 1986 administrative decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama held that the veteran had honorable 
service with a conditional discharge on his scheduled 
discharge date for the period from September 19, 1962, to 
September 19, 1965, and is eligible for any VA benefits that 
may be payable based on that period of service.  The RO also 
held that the veteran's period of service from September 20, 
1965, to August 30, 1968, was terminated under conditions 
that precluded payment of VA benefits.

The current appeal arose from a November 1998 rating decision 
of the RO in Montgomery, Alabama.  The RO denied the 
veteran's claim of entitlement to service connection for 
lymphadenitis of the left inguinal region claimed as inguinal 
hernia, and determined that he had not submitted new and 
material evidence with which to reopen his claims of 
entitlement to service connection for bilateral hearing loss 
and for ear infection, including otitis media.

The veteran provided oral testimony before a Hearing Officer 
at the RO in April 1999, and before the undersigned Veterans 
Law Judge via a Travel Board hearing held at the RO in April 
2001, transcripts of which have been associated with the 
claims file.

This matter was previously before the Board in June 2001, at 
which time it was remanded for additional development.

In August 2002, the RO most recently affirmed the 
determinations previously entered.

In a November 2002 decision, the Board held that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for bilateral hearing loss 
and ear infection, including otitis media.  In November 2002, 
the Board also undertook additional development on the claim 
of entitlement to service connection for lymphadenitis of the 
left inguinal region, claimed as an inguinal hernia, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  This has 
been completed.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the November 2002 development, the Board 
obtained a report of a VA genitourinary examination, which 
was completed in March 2003.  This evidence has not been 
considered by the RO and the appellant has not waived initial 
RO consideration of this evidence.  38 C.F.R. § 20.1304.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

3.  The RO should review the requested 
examination report to ensure it is 
responsive to and in complete compliance 
with the Board's development and if it is 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
lymphadenitis of the left inguinal 
region, claimed as an inguinal hernia.  
This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
August 2002 supplemental statement of the 
case (SSOC).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


